TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00485-CV



                                         J. T., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
          NO. 22-0193, THE HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant J. T. filed her notice of appeal on August 9, 2022. The appellate record

was complete on September 6, 2022, making appellant’s brief due on September 26, 2022. On

September 26, 2022, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order James B. Peplinski to file

appellant’s brief no later than October 16, 2022. If the brief is not filed by that date, counsel may

be required to show cause why he should not be held in contempt of court.
              It is ordered on October 7, 2022.



Before Chief Justice Byrne, Justices Triana and Smith




                                                  2